DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-8 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

In the 2/8/2022 communication, the applicant wrote in part,
“Claims 2-8 were rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,134,798.
Claim 2 was amended to include the allowable subject matters of claims 9 and 10, such that this rejection is now obviated.
Claims 2, 9, 12 and 20-21 were rejected under 35 U.S.C. § 103 over Srivastava Abhinai et al. (U.S. 2019/0065823; hereinafter “Srivastava’).
Claims 2 now includes the allowable subject matters of claims 9 and 10 and claims 20—21 were canceled, without prejudice to or disclaimer by the Applicant; such that these rejections are now obviated.
Claims 13-19 were allowed.

Independent claims 9 and 10 were amended into claim 2 and the dependency of claim 11 was made to depend from claim 2, such that Applicant believes claims 2—8 and 11—19 are now in condition for allowance.”

The examiner agrees with this characterization, and after a final search, all claims are allowed. 
See the previous Office Action of 11/8/2021 to see the reasons for allowance of the subject matter that was allowed at that time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876